

114 HRES 938 IH: Recognizing the Weatherization Assistance Program during its 40th anniversary year for its history of reducing the energy costs of families with low incomes, making low-income households healthier and safer, positively impacting the environment, and supporting jobs and new technology.
U.S. House of Representatives
2016-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 938IN THE HOUSE OF REPRESENTATIVESNovember 30, 2016Mr. Tonko (for himself and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the Weatherization Assistance Program during its 40th anniversary year for its history
			 of reducing the energy costs of families with low incomes, making
			 low-income households healthier and safer, positively impacting the
			 environment, and supporting jobs and new technology.
	
 Whereas Congress has long recognized the disproportionate energy burden on families and individuals with low incomes;
 Whereas Congress and the Department of Energy developed the Weatherization Assistance Program in 1976 to increase the energy efficiency of dwellings owned or occupied by low-income persons, reduce their total residential energy expenditures, and improve their health and safety, especially low-income persons who are particularly vulnerable such as the elderly, persons with disabilities, families with children, high residential energy users, and households with a high energy burden;
 Whereas low-income households on average pay 7.2 percent of household income on utilities, more than three times the amount that higher income households pay;
 Whereas at least a quarter of low-income households in many regions experience an energy burden greater than 14 percent of income;
 Whereas nearly 9,000,000 families across the Nation live in energy inefficient, unhealthy homes; Whereas the Weatherization Assistance Program operates in all 50 States, the District of Columbia, 5 United States Territories, and Indian tribal governments;
 Whereas over 7,400,000 homes have been weatherized since the inception of the program in 1976; Whereas in a typical year the Weatherization Assistance Program produces over $300,000,000 in energy cost savings;
 Whereas a typical low-income family saves between $250 and $450 per year after receiving weatherization services;
 Whereas every dollar invested in weatherization returns $4.10 to society in energy, health, and safety benefits;
 Whereas children in households that received weatherization services missed fewer days of school due to reduced incidences of asthma, respiratory difficulties, and other health-related issues;
 Whereas investment in the Weatherization Assistance Program by the Federal Government and other sources supports more than 25,000 jobs across the country within related industries;
 Whereas the Weatherization Assistance Program decreases pollution and improves air quality; Whereas the Weatherization Assistance Program has increased its impact through a strategic partnership with the Department of Health and Human Services Low-Income Home Energy Assistance Program (LIHEAP);
 Whereas the Weatherization Assistance Program has implemented rigorous quality control standards and procedures;
 Whereas the Weatherization Assistance Program has incorporated cutting edge technologies such as Light Emitting Diodes (LEDs) and rooftop solar; and
 Whereas by decreasing the amount of personal income spent on home energy, the Weatherization Assistance Program makes housing more affordable, improves the quality of life for families with low incomes, reduces forced mobility, and increases national energy security: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Weatherization Assistance Program for 40 years of reducing the energy burden of families with low incomes, making low-income households healthier and safer, positively impacting the environment, and supporting jobs and new technology;
 (2)encourages the Weatherization Assistance Program to continue performing essential weatherization services going forward;
 (3)applauds the dedicated professionals at the Federal, State, and local levels who run the daily operations of the Weatherization Assistance Program; and
 (4)congratulates the Weatherization Assistance Program on the 40th anniversary year of its signature into law on August 14, 1976.
			